Citation Nr: 1737952	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), and to include as due to exposure to herbicides, for substitution or accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1967 to November 1970 with an additional period of Reserve service from November 1970 to December 1972.  The Veteran died in November 2015.  The appellant is the Veteran's surviving spouse and has been substituted as the claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case is now with the RO in Nashville, Tennessee.  

In addition, the Board notes that five issues were addressed in the Statement of the Case issued in September 2011; however, in his VA Form 9, the Veteran limited his appeal to the issue identified above.  As such, the issues of entitlement to service connection for hypertension, neuropathy, arthritis of the left shoulder, and arthritis of the left hip are not before the Board.

In August 2014, the Board remanded the issue on appeal for additional development.  As discussed below, there has not been substantial compliance with the August 2014 remand instructions, so the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In April 2017, the appellant submitted additional evidence in support of her appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

The Board acknowledges that the appellant has filed a Notice of Disagreement on the issue of entitlement to service connection for cause of the Veteran's death.  While it would be appropriate to remand the service connection for cause of death claim for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2014 Board remand, the Board instructed the VA examiner to provide an etiological opinion regarding the appellant's service connection claim for a respiratory disorder that addressed the Veteran's medical history and comment on the Veteran's lay statements regarding the circumstances of his respiratory disorder and his reports of continuity of symptomatology.  In a November 2014 VA opinion, the examiner found that the Veteran's service treatment records indicated that his chronic cough was due to strep throat and his December 1966 report of medical history did not show that the Veteran had a chronic cough, chest pain or shortness of breath.  Based on these findings, the VA examiner opined that it was less likely than not that the Veteran's diagnosed COPD was related to his military service.  There was no discussion of the Veteran's history of smoking.  In addition, the VA examiner failed to address the Veteran's lay assertions that his respiratory problems, which he asserted continued since his discharge, were related to his exposure to Agent Orange, his exposure to smoke and toxic fumes when a bomb dump in Da Nang was set on fire, or his exposure to sandstorms while stationed at the Marine Corps Air Ground Combat Center at Twenty-nine Palms in California.  Finally, in concluding that the Veteran's COPD was not related to his military service, the VA examiner did not offer another cause for the Veteran's respiratory disorder.  Accordingly, the Board finds that the November 2014 VA examiner's opinion is both inadequate and did not substantially comply with the August 2014 remand instructions, therefore another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, the Board notes that the Veteran had two years of Reserve service with U.S. Marine Corps after his discharge from active duty service from November 1970 to December 1972.  The record does not currently include any service treatment records from that period of reserve service.  As those records may include potentially relevant information, on remand, the AOJ should attempt to obtain those records.  

Finally, the record includes a barely legible copy of the Veteran's death certificate.  On remand, the AOJ should ask the appellant to provide a better copy of the Veteran's death certificate.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide a more legible copy of the Veteran's death certificate.  

2.  Contact the appropriate sources to obtain the Veteran's service treatment records from his period of service in the U.S. Marine Corps Reserves from November 22, 1970 to December 15, 1972.  

3.  After the above is completed, to the extent possible, obtain an addendum VA opinion from the November 2014 VA examiner, or, if not available, another appropriately qualified examiner.   Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed respiratory disorder had its onset during active duty service or is otherwise etiologically related to his active duty service?  

In providing the above opinion, the examiner must address the Veteran's lay assertions that his respiratory symptoms continued since his discharge and that his current respiratory disorder was caused by his in-service exposure to herbicides, smoke and toxic fumes from a fire at a bomb dump site in Da Nang, Vietnam, or sandstorms in Twenty-nine Palms, California.  

In providing the above the opinion, the examiner must also address the Veteran's complete medical history, including his history of smoking.  

To the extent the VA examiner opines that the Veteran's current respiratory disorder was not related to his active duty service, the VA examiner must offer another etiology for the disorder.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



